Exhibit 10.53

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”) effective as of March 16, 2006 by and between
Mercury Interactive Corporation (the “Company”) and David Murphy (“Executive”).

WHEREAS, the Company considers it in the best interests of its stockholders to
employ Executive as its Senior Vice President and Chief Financial Officer
(“CFO”);

WHEREAS, Executive is willing to accept employment with the Company on the terms
hereinafter set forth in this Agreement;

WHEREAS, simultaneously with the execution of this Agreement, Executive and the
Company are entering into a Change of Control Agreement (the “Change of Control
Agreement”);

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

ARTICLE 1

Position; Term Of Agreement

Section 1.01. Position. (a) As of and following November 1, 2005, Executive has
and shall continue to serve as CFO of the Company and shall report to the Chief
Executive Officer. Executive shall have such duties and authority, consistent
with such position, as shall be determined from time to time by the Company.

(b) During his employment with the Company, Executive will devote substantially
all of his business time to the performance of his duties under this Agreement
and will not engage in any other business, profession or occupation for
compensation or otherwise which would conflict with the rendition of such
services either directly or indirectly, without the prior written consent of the
Board. Notwithstanding the foregoing, Executive shall be permitted to continue
his service as a member of the board of directors of Streamserve, provided that
such company does not compete with the Company. Executive may engage in civic
and not-for-profit activities so long as such activities do not interfere with
the performance of his duties hereunder.

ARTICLE 2

Compensation And Benefits

Section 2.01. Base Salary. Since November 1, 2005, the Company has paid
Executive an initial annual base salary (the “Base Salary”) at the annual rate
of $375,000.00, payable in accordance with the payroll practices of the Company
from time to time. Effective as of April 1, 2006, Executive’s Base Salary shall
increase to an annual rate of $400,000.00. Executive’s compensation package
shall be subject to periodic review by the Company.



--------------------------------------------------------------------------------

Section 2.02. Bonus. Executive shall be eligible to participate in an executive
bonus plan in accordance with the terms and conditions of such plan. Executive’s
target bonus (the “Target Bonus”) shall be 100% of Base Salary, subject to the
Company’s performance and other terms and conditions of the bonus plan as
determined by the Board in its sole discretion, including continued employment
until the end of the applicable year.

Section 2.03. Stock Options. Executive has previously received options to
purchase shares of the Company’s common stock (the “Common Stock”) as follows:

 

  •   Option to purchase 240,000 shares granted on 12/9/02

 

  •   Option to purchase 25,000 shares granted on 12/31/04

 

  •   Option to purchase 25,000 shares granted on 2/3/05

 

  •   Option to purchase 100,000 shares granted on 11/1/05

collectively, (the “Option”). The Option has a per share exercise price equal to
the fair market value of the Common Stock on the date of grant, shall vest
monthly in equal installments over a period of four years and shall remain
exercisable until the later of (i) the 15th day of the third month following the
date at which the option would otherwise have expired, under the terms of the
option at its original grant date or (ii) the December 31st that follows
Executive’s termination of employment for any reason (subject to earlier
termination under Sections 7 and 11 of the 1999 Plan and the “Expiration Date”
and maximum term as defined in the award agreement evidencing the Option).
Except as provided for in this paragraph and in the Change of Control Agreement,
the Option shall be subject to the terms and conditions of the Company’s Amended
and Restated 1999 Stock Option Plan (the “1999 Plan”) and the stock option
agreement evidencing the Option.

As part of the Company’s annual refresh grants to executives during 2006, the
Board or its Compensation Committee shall approve the grant of a stock option to
Executive to purchase 100,000 shares of the Company’s Common Stock (the “2006
Option”) after the end of the period during which Company insiders are
prohibited from engaging in transactions with respect to Company Common Stock.
The 2006 Option shall have a per share exercise price equal to the fair market
value of the Common Stock on the date of grant, shall vest monthly in equal
installments over a period of four years and shall remain exercisable for a
period of twelve (12) months following Executive’s termination of employment for
any reason (subject to earlier termination under Sections 7 and 11 of the 1999
Plan and the “Expiration Date” and maximum term as defined in the award
agreement evidencing the 2006 Option). Except as provided for in this paragraph
and in the Change of Control Agreement, the 2006 Option shall be subject to the
terms and conditions of the Company’s 1999 Plan and the standard form of stock
option agreement for the 1999 Plan.

Section 2.04. Executive Benefits. During the duration of Executive’s employment
with the Company pursuant to the terms of this Agreement (the “Employment
Term”), Executive shall be eligible for employee benefits (including fringe
benefits, vacation and health, accident and disability insurance, and retirement
plan participation) substantially similar to those benefits made available
generally to similarly situated employees of the Company; provided, however,
that Executive will earn 20 days of paid-time off per year (equivalent to four
(4) weeks). This

 

- 2 -



--------------------------------------------------------------------------------

paid-time off will include both sick leave and vacation. In addition, Executive
shall be entitled to all perquisites that are currently or may in the future be
provided to any officer of the Company, including, but not limited to, bonus
plans, life insurance, deferred compensation, club dues, car allowance or lease,
car service, first-class airline travel, charter jet travel, financial planning,
and tax and estate planning services, as applicable. Executive shall be entitled
to fly first class (or, if not available, business class) on all Company-related
travel.

Section 2.05. Revised Stock Option and Long-Term Incentive Plan. During the
Employment Term, if the Company adopts a revised stock option plan and/or
long-term incentive plan, Executive will be eligible to participate in such
plan, according to the terms and conditions of such plan.

Section 2.06. Business And Travel Expenses. Reasonable travel, entertainment and
other business expenses incurred by Executive in the performance of Executive’s
duties hereunder shall be reimbursed by the Company in accordance with the
Company’s policies as in effect from time to time.

ARTICLE 3

Severance Benefits

Section 3.01. Certain Events of Termination. (a) In the event that Executive’s
employment is terminated by the Company without Cause (as defined below) or by
Executive for Good Reason (as defined below) during the Employment Term, but not
including termination by reason of death or disability, Executive shall be
entitled to the following benefits:

(i) The Company shall pay Executive during the Severance Period (as defined
below) an amount equal to Executive’s Base Salary and Target Bonus in effect as
of the date of termination, payable in accordance with the Company’s standard
payroll practices;

(ii) Executive shall be provided with continued coverage under the Company’s
health, life, dental and other insurance programs for the Severance Period
(which may be provided by the Company paying for Executive’s continued coverage
under COBRA at the same cost to Executive as before his termination of
employment or payment of an amount sufficient to purchase comparable benefits)
until the earlier of (A) the end of the Severance Period or (B) the date
Executive becomes eligible for group health coverage with another employer with
similar standards of benefits excluding Execucare benefits;

(iii) Executive shall be credited immediately with vesting equal to the length
of the Severance Period for each outstanding stock option and other equity
compensation award (for example, any restricted stock grant, stock appreciation
right, or phantom stock) held by Executive on the date of termination;

provided that (A) receipt of the foregoing shall be subject to (x) Executive
signing and not revoking a release of claims in the form attached hereto and
(y) Executive’s continued compliance with the covenants set forth in
Section 4.01 hereof and in the Proprietary Agreement (as defined below) and
(B) if Executive’s employment terminates during a Change of Control Period (as
defined in the Change of Control Agreement), Executive’s benefits, if any, shall
be determined under the terms of the Change of Control Agreement instead of
under this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

(b) “Cause” means the occurrence of any one or more of the following:

(i) any act of personal dishonesty taken by Executive in connection with
Executive’s responsibilities as an employee and intended to result in
substantial personal enrichment;

(ii) Executive being convicted of a felony; or

(iii) a willful act by Executive which constitutes gross misconduct and which is
materially injurious to the Company.

(c) “Good Reason” means any of the following without Executive’s consent:

(i) Executive’s assignment to any duties or the significant reduction of
Executive’s duties, either of which is inconsistent with Executive’s position or
title with the Company and responsibilities in effect immediately prior to such
assignment, or Executive’s removal from such position and responsibility, or a
reduction in Executive’s title;

(ii) a greater than 10% reduction by the Company in Executive’s base
compensation as in effect immediately prior to such reduction, unless
substantially all executive officers of the Company agree to an equivalent
reduction in base compensation;

(iii) relocation of Executive’s principal place of employment by more than 50
miles; or

(iv) any material breach by the Company of any material provision of this
Agreement if such breach is not cured by the Company within 30 days after
written notice to the Company by Executive of such breach.

(d) “Severance Period” shall mean 12 months after termination of employment
except that if termination of employment occurs after the fourth anniversary of
November 1, 2005, the Severance Period shall mean 24 months.

Section 3.02. Indemnification. Following termination of his employment, the
Company shall provide Executive with indemnification rights pursuant to the
terms of his indemnification agreement with the Company and directors’ and
officers’ insurance, if any, consistent with the rights and coverage provided
for the same periods of time to the Company’s then-current executive officers
and members of the Board.

Section 3.03 At-Will Employment Status. Nothing contained in this Agreement
shall interfere with the at-will employment status of Executive or with the
Company’s or Executive’s right to terminate Executive’s employment with the
Company at any time, with or without Cause, upon written notice to the other
party, subject to Section 3.01 if applicable.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE 4

Covenants and Representations

Section 4.01. Proprietary Agreement. Executive agrees to execute, or has
previously executed, the Company’s standard form of Proprietary Information and
Arbitration Agreement (the “Proprietary Agreement”) and agrees to comply with
the obligations thereunder during and after his employment with the Company as
set forth therein, including but not limited to the non-solicitation and
confidentiality covenants in Sections 2 and 8 thereof; provided that Executive
agrees to comply with the non-solicitation covenant in Section 8 of the
Proprietary Agreement for not less than the Severance Period.

Section 4.02. Enforceability. If any provision of this Agreement or the
Proprietary Agreement is determined by a court of competent jurisdiction not to
be enforceable in the manner set forth herein or therein, the Company and
Executive agree that it is the intention of the parties that such provision
should be enforceable to the maximum extent possible under applicable law and
that such court shall reform such provision to make it enforceable in accordance
with the intent of the parties.

Section 4.03. Executive Representation. Executive expressly represents and
warrants to the Company that Executive is not a party to any contract or
agreement and is not otherwise obligated in any way, and is not subject to any
rules or regulations, whether governmentally imposed or otherwise, which will or
may restrict in any way Executive’s ability to fully perform Executive’s duties
and responsibilities under this Agreement.

ARTICLE 5

Successors And Assignments

Section 5.01. Assignments. Except for an assignment in the event of a change in
control, this Agreement shall not be assignable by the Company without the
written consent of Executive. This Agreement shall not be assignable by
Executive.

Section 5.02. Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.

ARTICLE 6

Miscellaneous

Section 6.01. Attorneys’ Fees. The Company shall reimburse Executive for
reasonable attorney fees in an amount not to exceed $10,000 incurred in
negotiating and finalizing this Agreement.

Section 6.02. Notices. Any notice required to be delivered hereunder shall be in
writing and shall be addressed:

 

- 5 -



--------------------------------------------------------------------------------

(i) if to the Company, to:

Mercury Interactive Corporation

379 N. Whisman Road

Mountain View, California 94043

Attention: General Counsel

(ii) if to Executive, to Executive’s last known address as reflected on the
books and records of the Company;

or, in each case, to such other address as such party may hereafter specify for
the purpose by written notice to the other party hereto. Any such notice shall
be deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. in the place of receipt and such day is a business day in the
place of receipt. Otherwise, any such notice shall be deemed not to have been
received until the next succeeding business day in the place of receipt.

Section 6.03. Dispute Resolution. (a) In consideration of Executive’s employment
with the Company, the Company’s promise to arbitrate all employment-related
disputes and Executive’s receipt of the compensation, pay raises and any and all
other benefits paid to Executive by the Company, at present and in the future,
Executive agrees that any and all controversies, claims or disputes with anyone,
including any employee, manager, officer, shareholder or benefit plan or
administrator of the Company, arising from or relating to or resulting from
Executive’s employment with the Company, including any breach of this Agreement,
shall be subject to and resolved by binding arbitration. Binding arbitration
pursuant to this Agreement shall be pursuant to California law, including
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05. Executive understands that this agreement to arbitrate also
applies to any disputes that the Company may have with Executive. In agreeing to
arbitrate any and all claims, EXECUTIVE AGREES TO WAIVE ANY RIGHT TO TRIAL BY
JURY, INCLUDING ANY STATUTORY CLAIMS UNDER STATE AND FEDERAL LAW, INCLUDING BUT
NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION ACT, THE CALIFORNIA FAIR
EMPLOYMENT AND HOUSING ACT, THE CALIFORNIA LABOR CODE, CLAIMS OF SEXUAL OR OTHER
UNLAWFUL HARASSMENT, DISCRIMINATION OR WRONGFUL TERMINATION, ANY STATUTORY
CLAIMS, AND ANY CLAIMS FOR BREACH OF CONTRACT, TORT, OR ANY OTHER BASES IN
STATE, FEDERAL OR LOCAL LAWS.

(b) Executive agrees that any arbitration will be administered by the American
Arbitration Association (“AAA”) and that a neutral arbitrator will be selected
in a manner consistent with its National Rules for the Resolution of Employment
Disputes (the “Rules”). Executive agrees that the arbitration shall take place
in Santa Clara County, California and that the arbitrator shall conduct and
administer any arbitration in a manner consistent with the Rules, and with
California law, including the power to conduct adequate discovery, decide any
motions brought by any parties, and to award any remedies, including attorneys’
fees and costs, available under applicable law. Executive agrees that the
arbitrator shall issue a binding written award that sets forth the essential
findings and conclusions on which the award is based. Executive

 

- 6 -



--------------------------------------------------------------------------------

understands that the Company shall pay for all fees charged by the arbitrator
and by the AAA, regardless of the party initiating the arbitration. The Company
will reimburse Executive in any arbitration up to a maximum of $2,000 for travel
expenses incurred for travel to the Santa Clara County area in connection with
the arbitration hearing if Executive resides more than 300 miles from the
location selected in Santa Clara County for the arbitration.

(c) Arbitration shall be the sole, exclusive and final remedy for any dispute
between the Company and Executive. Accordingly, neither the Company nor
Executive will be permitted to pursue court action regarding claims that are
subject to arbitration. However, nothing in this Agreement will prohibit either
party from seeking provisional relief, and Executive agrees that any party may
petition the court for injunctive relief where either party alleges a violation
of any of the covenants set forth herein. Executive further agrees that no bond
or other security shall be required in obtaining such equitable relief and
Executive hereby consents to the issuance of such injunction and to the ordering
of specific performance. In the event either party seeks injunctive relief, the
prevailing party shall be entitled to recover reasonable costs and attorneys’
fees.

(d) This Agreement does not prohibit Executive from pursuing an administrative
claim with a local, state or federal administrative body or agency, such as the
Department of Fair Employment and Housing, the Equal Employment Opportunities
Commission, or the Workers’ Compensation Board. This Agreement does, however,
prohibit Executive from seeking or pursuing court action regarding any such
claim.

Section 6.04. Unfunded Agreement. The obligations of the Company under this
Agreement represent an unsecured, unfunded promise to pay benefits to Executive
and/or Executive’s beneficiaries, and shall not entitle Executive or such
beneficiaries to a preferential claim to any asset of the Company.

Section 6.05. Entire Agreement. This Agreement (together with the Proprietary
Agreement and, if applicable, any option award agreement) represents the entire
agreement between Executive and the Company and its affiliates with respect to
the matters referred to herein, and supersedes all prior discussions,
negotiations, agreements, and plans concerning such matters, other than the
Change of Control Agreement; provided, however, that any amounts payable to
Executive hereunder shall be reduced by any payments or notice period required
by applicable law in connection with any termination of Executive’s employment.

Section 6.06. Tax Withholding. Notwithstanding anything in this Agreement to the
contrary, the Company shall withhold from any amounts payable under this
Agreement all federal, state, city, or other taxes as are legally required to be
withheld.

Section 6.07. Waiver Of Rights. The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a continuing
waiver or as a consent to or waiver of any subsequent breach hereof.

Section 6.08. Amendment. This Agreement may not be modified, altered or changed
except upon the express written consent of both parties.

Section 6.09. Severability. In the event any provision of this Agreement shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.

 

- 7 -



--------------------------------------------------------------------------------

Section 6.10. Indemnification Agreement. The Company shall enter into an
indemnification agreement with Executive providing Executive with
indemnification for his acts as a corporate officer as provided in the Company’s
standard form of indemnification agreement that has been provided to Executive.
The Company shall provide Executive with directors’ and officers’ insurance
coverage as of the date of this Agreement in such amounts as provided to the
chief executive officer.

Section 6.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without reference to
principles of conflict of laws.

Section 6.12. Section 409A. The parties agree to amend this Agreement to the
extent necessary to avoid imposition of any additional tax or income recognition
under Code Section 409A and any final Treasury Regulations and IRS guidance
thereunder prior to the earlier of any actual payment to Executive that may or
may not be in compliance with or exempt from Code Section 409A or December 31,
2006.

The Company will not take any action that would expose any payment or benefit to
Executive to accelerated or additional tax under Section 409A of the Code,
unless (i) the Company is obligated to take the action under an agreement, plan,
or arrangement to which Executive is a party; (ii) Executive requests the
action; or (iii) the Company advises Executive in writing that the action may
result in the imposition of accelerated or additional tax under Section 409A of
the Code and Executive subsequently requests in writing that the action be
taken. The Company will hold Executive harmless for any action it may take in
violation of this paragraph, including any attorney’s fees that Executive may
incur in enforcing his rights hereto. Notwithstanding the foregoing, if the
Company proposes to take any action or to make any amendment to this Letter to
avoid any violation of Code Section 409A and Executive refuses to consent in
writing to such action or amendment, then Executive shall be responsible for any
additional tax or income recognition imposed on him, and any attorney’s fees
Executive incurs, as a result of any violation of Code Section 409A. With
respect to any such action or amendment the Company proposes, the Company shall,
in good faith and after consultation with you, make reasonable efforts to have
such proposed action or amendment minimize any adverse consequences to you.

Section 6.13. Counterparts. This Agreement may be signed in several
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were on the same instrument.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement, to
be effective as of the day and year first written above.

 

MERCURY INTERACTIVE CORPORATION By:  

/s/ Anthony Zingale

Name:   Anthony Zingale Title:   President and Chief Executive Officer
EXECUTIVE:

/s/ David Murphy

David Murphy

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

I understand that this Release Agreement (“Release”), together with the
Employment Agreement dated March     , 2006 (the “Employment Agreement”),
constitutes the complete, final and exclusive embodiment of the entire agreement
between the Company and me with regard to the subject matter hereof. I am not
relying on any promise or representation by the Company that is not expressly
stated herein.

In consideration of benefits I will receive under the Employment Agreement, I
hereby release, acquit and forever discharge the Company, its parents and
subsidiaries, and their officers, directors, agents, servants, employees,
shareholders, attorneys’ successors, assigns and affiliates, of and from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorneys
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed (other than any claim for indemnification I may have as a result
of any third party action against me based on my employment with the Company
under my indemnification agreement with the Company or based on any insurance
obtained by the Company for my benefit or otherwise), arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the date I execute this Release, including, but not limited to: all
such claims and demands directly or indirectly arising out of or in any way
connected with my employment with the Company or the termination of that
employment, including but not limited to, claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other equity or ownership interests in the Company, vacation pay, fringe
benefits, expense reimbursements, severance pay, or any other form of
compensation; claims pursuant to any federal, state or local law or cause of
action including, but not limited to, the federal Civil Rights Act of 1964, as
amended; the federal Age Discrimination in Employment Act of 1967, as amended
(“ADEA”); the federal Employee Retirement Income Security Act of 1974, as
amended; the federal Americans with Disabilities Act of 1990; the California
Fair Employment and Housing Act, as amended; the California Labor Code; tort
law; contract law; wrongful discharge; discrimination; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given under the Agreement for the waiver and release in the preceding paragraph
hereof is in addition to anything of value to which I was already entitled. I
further acknowledge that I have been advised by this writing, as required by the
ADEA, that: (A) my waiver and release do not apply to any rights or claims that
may arise after the date I execute this Release; (B) I have the right to consult
with an attorney prior to executing this Release; (C) I have twenty-one
(21) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following my execution of this
Release to revoke the Release; and (E) this Release shall not be effective until
the date upon which the revocation period has expired, which shall be the eighth
(8th) day after I execute this Release (provided that I have returned it to the
Company by such date).

 

- 10 -



--------------------------------------------------------------------------------

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company,
its affiliates, and the entities and persons specified above.

 

DAVID MURPHY Signature:  

 

Date:  

 

 

- 11 -